Name: 85/20/EEC: Commission Decision of 4 December 1984 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark and in the United Kingdom in respect of Romania regarding various industrial products (Only the French, Dutch, Danish and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  international trade;  trade policy;  Europe
 Date Published: 1985-01-12

 Avis juridique important|31985D002085/20/EEC: Commission Decision of 4 December 1984 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark and in the United Kingdom in respect of Romania regarding various industrial products (Only the French, Dutch, Danish and English texts are authentic) Official Journal L 011 , 12/01/1985 P. 0037 - 0038*****COMMISSION DECISION of 4 December 1984 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark and in the United Kingdom in respect of Romania regarding various industrial products (Only, the Danish, Dutch, English and French texts are authentic) (85/20/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (1), and in particular Article 9 (1) thereof, Whereas Council Regulation (EEC) No 3420/83 established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions; Whereas the Joint Committee established by the Agreement between the European Economic Community and the Socialist Republic of Romania of 28 July 1980 on trade in industrial products (2) met in Bucharest on 8 and 9 November 1984; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in Romania; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3420/83, the Governments of the Benelux countries, Denmark and the United Kingdom have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, Denmark and the United Kingdom in respect of imports of various industrial products from Romania should be amended in accordance with that Regulation; Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 3 (1) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in Romania, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Kingdom of Denmark and the United Kingdom of Great Britain and Northern Ireland. Article 3 This Decision shall apply from 1 January 1985. Done at Brussels, 4 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 346, 8. 12. 1983, p. 6. (2) OJ No L 352, 29. 12. 1980, p. 5. ANNEX 1.2.3.4,5 // // // // // Member State // CCT heading No // NIMEXE code (1984) // Products // // // // // 1.2.3.4.5 // Benelux // 85.09 ex A // 85.09-01 05 ex 09 // Sets comprising a dynamo and a headlamp Dynamos Lights // for bicycles 1.2.3.4,5 // Denmark // 73.17 // 73.17-10 80 // Tubes and pipes, of cast iron // United Kingdom // 62.03 A II a) b) c) // 62.03-13 62.03-15 62.03-17 // Sacks and bags, of a kind used for the packing of goods, of jute or other textile bast fibres of heading No 57.03, other than used // // 64.02 ex B // 64.02-61 // Footwear for sports and gymnastics // // // //